Bodine, J.
The plaintiff leased a store in Newark to one Donatiello, who became indebted to the defendants for meat. The store fixtures were covered by a chattel mortgage. On April 23d, 1935, subject to the encumbrance, the fixtures and all the stock were transferred to the defendants. The plaintiff had no notice of this sale in bulk, but upon learning of the transfer took judgment for part of the rent reserved and distrained for the balance. The goods were sold to the plaintiff under the distraint and also under the judgment levy. The defendants refused to deliver up the goods so sold on demand. The plaintiff’s action was brought within time. The plaintiff was not only a landlord but was also a judgment creditor, if there be any distinction, and thus had the protection afforded by the Bulk Sales act. Pamph. L. 1915, ch. 208, p. 377; Cum. Supp. Comp. Stat. 1911-1924, p. 3127, § *910182-80; N. J. Stat. Annual 1932, § 182-80; Pamph. L. 1932, ch. 225, p. 501.
The proofs indicate that the damages awarded were well founded.
The judgment is affirmed, with costs.